DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
 
Status of the Claims
Amendment filed June 22, 2021 is acknowledged. Claims 2-3, 8, 10, 15 and 17 have been amended. Claims 2-6, 8-13 and 15-20 are pending. 
Action on merits of claims 2-6, 8-13 and 15-20 follows. 	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8-13 and 15-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
wherein an off current density of the oxide semiconductor is less than or equal to 100 zA/µm, and wherein the off current density is measured at a condition in which a voltage between a source and a drain of the second transistor is in a range of  from 1 V to 10 V” in the application as filed. (Emphasis added).
	With respect to the limitation “an off current density of less than or equal to 100 zA/µm”, according to the Specification, paragraph [0013], the off current density of 100 zA/µm is obtained by dividing an off current of 1x10-13 A (for the oxide semiconductor) by a channel width of 1x106 µm (=1 meter). 
	1x10-13 A / 1x106 µm = 1x10-19 A/µm (=100 zA/µm). 
Where “1x10-13 A” is an off state current of an oxide semiconductor material; and “1x106 µm” is fictional or assuming channel width. 

	The claims lack enable because: 
1) 1x106 µm (= 1 meter) is an arbitrary, fictional or assuming number.
2) a transistor with a channel width of 1x106 µm (or 1 meter) is extremely large, hence an arbitrary, fictional or assuming transistor.  (See paragraph [0013]).
3) How many transistor(s) having a channel width of 1x106 µm can be formed in a “circuit” (of a micro processor) ?
Since the transistor having a channel width of 1x106 µm is an arbitrary, fictional or assuming transistor, in which the value is used to arrive at the off current density of 100 zA/µm, therefore, all pending claims lack enablement.
Note that the value of “off current density” will change, become larger or smaller, if the value of channel width is changed.
-13 A, and a channel width is 180 µm, the off current density is:  
1x10-13 A / 180 µm (1.8x102) = 0.555x 10-15 A/µm.

Similarly, if an oxide semiconductor TFT with the same off state current of 1x10-13 A, and a channel width is 106 µm (or 1 meter), the off current density is:  
1x10-13 A / 106 µm = 1x10-19 A/µm or 100 zA/µm.

For the purpose of examination of the claim on merits, it is determined that: an off current density (A/µm) is the value obtained by dividing an actual off-current (A) (of an oxide semiconductor) by a channel width (µm) of any value (including an arbitrary, fictional or assuming number).      

With respect to the limitation “wherein the off current density is measured at a condition in which a voltage between a source and a drain of the second transistor is in a range of  from 1 V to 10 V”, the “voltage range of 1 V to 10 V” is condition in which the device (transistor) being tested to determine the characteristics of the device.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites: “wherein the circuit comprises an inverter”.
or the “inverter” be the circuit of claim 8?
What is an inverter? 
Therefore, claim 9 is indefinite.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
If the “inverter” is the circuit of claim 8, then claim 9 fails to further limit claim 8 because, “naming” a circuit “inverter” does not further limit that circuit.
Therefore, claim 9 fails to further limit claim 8.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2, 4-6, 8-9, 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI et al. (US Pub. No. 2009/0078939) in view of R. HAYASHI et 42.1: Invited Paper: Improved Amorphous In-Ga-Zn-O TFTs, SID Digest ’08: SID International Symposium Digest of Technical Paper, May 20, 2008, Vol. 39, ¶ 621-624, all of record.     
With respect to claim 2, As best understood by Examiner, YAMAZAKI teaches a semiconductor device substantially as claimed including:
a circuit including a first transistor (230); and 
a second transistor (231) configured to control supply of a power supply voltage to the circuit, 
wherein a channel formation region (209) of the first transistor (230) includes silicon having crystallinity, 
wherein a channel formation region (221) of the second transistor (231) includes a semiconductor, and 
wherein the second transistor (231) having an off current density (A/µm),
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIGs. 1A-B).

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the second transistor includes an oxide semiconductor, and the off current density of the second transistor. 
Regarding the limitation: “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”.

However, R. HAYASHI teaches a TFT utilizing IGZO, which replaces Si-based TFT,  semiconductor device including:
a second transistor (IGZO-TFT), wherein a channel formation region of the second transistor includes an oxide semiconductor (IGZO), and 
wherein an off current density of the oxide semiconductor is less than or equal to 100 zA/µm,
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIG. 1).

Note that, “off current density of less than or equal to 100 zA/µm”, is obtained by dividing an off current value of the oxide semiconductor, 1x10-13 A, by a fictional channel width of 106 µm (or 1 meter channel width).  
Thus, 1x10-13 A/ 1x106 µm = 1x10-19 A/µm or 100 zA/µm.

The off-current of the oxide semiconductor of HAYASHI is less than 1x10-14A.
Therefore, the off current density of HAYASHI is:
1x10-14 A/ 1x106 µm (same fictional channel width) = 1x10-20 A/µm. 
Which is less than 100 zA/µm. Hence meet the claimed limitation.
     
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”, under the same applicable source/drain voltage of 1V to 10 V, the oxide semiconductor TFT of HAYASHI can be measured at the same condition as well, actual VDS from 0.1 V to 20 V which encompassed the claimed range.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of YAMAZAKI utilizing oxide semiconductor as taught by R. HAYASHI because oxide semiconductor TFT shows good uniformity, high mobility, low off current and is comparable to an existing TFT (Si-based TFT).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding the term “a second transistor configured to control supply of a power supply voltage to the circuit”
The “configured to” is the intended use or the function of the “second transistor”. 
Therefore, the “second transistor” of YAMAZAKI or HAYASHI are fully capable of the same use or function.    

With respect to claim 8, YAMAZAKI teaches a semiconductor device substantially as claimed including: 

wherein the circuit is configured to be supplied with a high-level power supply voltage and a low-level power supply voltage; and 
a second transistor (231) configured to control supply of the low-level power supply voltage to the circuit, 
wherein a channel formation region (209) of the first transistor (230) includes silicon having crystallinity, 
wherein a channel formation region (221) of the second transistor (231) includes a semiconductor, and 
wherein the second transistor (231) having an off current density (A/µm),
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIGs. 1A-B).

Thus, YAMAZAKI is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the second transistor includes an oxide semiconductor, and the off current density of the second transistor. 
Regarding the limitation: “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”.
Since this is a condition that is used for testing or measuring, off current density, the TFT device of YAMAZAKI can be test under the same condition without altering the function of the TFT.  


a second transistor (IGZO-TFT), wherein a channel formation region of the second transistor includes an oxide semiconductor (IGZO), and 
wherein an off current density of the oxide semiconductor is less than or equal to 100 zA/µm,
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIG. 1).

Note that, “off current density of less than or equal to 100 zA/µm”, is obtained by dividing an off current value of the oxide semiconductor, 1x10-13 A, by a fictional channel width of 106 µm (or 1 meter channel width).  
Thus, 1x10-13 A/ 1x106 µm = 1x10-19 A/µm or 100 zA/µm.

The off-current of the oxide semiconductor of HAYASHI is less than 1x10-14A.
Therefore, the off current density of HAYASHI is:
1x10-14 A/ 1x106 µm (same fictional channel width) = 1x10-20 A/µm. 
Which is less than 100 zA/µm. Hence meet the claimed limitation.
     
Regarding the limitation “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”, under the same applicable source/drain voltage of 1V to 10 V, the oxide semiconductor TFT of DS from 0.1 V to 20 V which encompassed the claimed range.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of YAMAZAKI utilizing oxide semiconductor as taught by R. HAYASHI because oxide semiconductor TFT shows good uniformity, high mobility, low off current and is comparable to an existing TFT (Si-based TFT).
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding the term “a second transistor configured to control supply of a power supply voltage to the circuit”
The “configured to” is the intended use or the function of the “second transistor”. 
Therefore, the “second transistor” of YAMAZAKI or HAYASHI are fully capable of the same use or function.    

With respect to claims 4 and 11, the silicon (204) having crystallinity of YAMAZAKI is microcrystalline silicon, polycrystalline silicon, or single crystal silicon.  

With respect to claims 5 and 12, in view of HAYASHI, the oxide semiconductor includes indium, gallium, and zinc (IGZO).  

wherein the channel formation region of the second transistor, in view of HAYASHI  is formed in a second semiconductor film comprising the oxide semiconductor, and 
wherein the first semiconductor film (100) and the second semiconductor film (220) are formed on different insulating surfaces.  

With respect to claim 9, As best understood by Examiner, the circuit of YAMAZAKI or HAYASHI comprises the first transistor, thus, the circuit of YAMAZAKI or HAYASHI comprises an invertor.  

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘939 and R. HAYASHI as applied to claims 2 and 8 above, and further in view of IWASAKI (US Patent No. 7,791,074) of record.
YAMAZAKI ‘939, in view of HAYASHI, teaches the semiconductor device as described in claims 2 and 8 above including the transistor includes the oxide semiconductor.
Thus, YAMAZAKI ‘939 and HAYASHI are shown to teach all the features of the claim with the exception of explicitly disclosing a hydrogen concentration in the oxide semiconductor.
However, IWASAKI teaches a semiconductor device including a channel formation region (12) of a second transistor includes an oxide semiconductor, wherein a concentration of hydrogen in the oxide semiconductor (12) is less than or equal to 5 x 1019/cm3. (See FIG. 1, col. 7, ll. 15-22).
. 

Claims 15, 16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI et al. (US Patent No. 6,147,667) of record, in view of  R. HAYASHI et al..
With respect to claim 15, As best understood by Examiner, YAMAZAKI ‘667 teaches a semiconductor device substantially as claimed including:  
an n-channel transistor (46); 
a p-channel transistor (45), wherein a drain of the p-channel transistor (45) is connected to a drain of the n-channel transistor (46), and 
a third transistor (47), wherein a source of the n-channel transistor (46) is configured to be supplied with a low-level power supply voltage through the third transistor (47), 
wherein a gate of the n-channel transistor (46) and a gate of the p-channel transistor (45) are configured to be supplied with an input signal (IN), 
wherein a gate of the third transistor (47) is configured to be supplied with a control signal (CL), 
wherein a channel formation region of the n-channel transistor (46) and a channel formation region of the p-channel transistor (45) include silicon having crystallinity, 
wherein a channel formation region of the third transistor (47) includes a semiconductor, and 

wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIGs. 1A-B).

Thus, YAMAZAKI ‘667 is shown to teach all the features of the claim with the exception of explicitly disclosing the channel formation region of the third transistor includes an oxide semiconductor, and the off current density of the second transistor. 
Regarding the limitation: “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”.
Since this is a condition that is used for testing or measuring, off current density, the TFT device of YAMAZAKI can be test under the same condition without altering the function of the TFT.  

However, R. HAYASHI teaches a TFT utilizing IGZO, which replaces Si-based TFT,  semiconductor device including:
a third transistor (IGZO-TFT), wherein a channel formation region of the third transistor includes an oxide semiconductor (IGZO), and 
wherein an off current density of the oxide semiconductor is less than or equal to 100 zA/µm,
wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V. (See FIG. 1).

off current density of less than or equal to 100 zA/µm”, is obtained by dividing an off current value of the oxide semiconductor, 1x10-13 A, by a fictional channel width of 106 µm (or 1 meter channel width).  
Thus, 1x10-13 A/ 1x106 µm = 1x10-19 A/µm or 100 zA/µm.

The off-current of the oxide semiconductor of HAYASHI is less than 1x10-14A.
Therefore, the off current density of HAYASHI is:
1x10-14 A/ 1x106 µm (same fictional channel width) = 1x10-20 A/µm. 
Which is less than 100 zA/µm. Hence meet the claimed limitation.
     
Regarding the limitation “wherein the off current density is measured at a condition in which a voltage between a source and a drain transistor is in a range of from 1 V to 10 V”, under the same applicable source/drain voltage of 1V to 10 V, the oxide semiconductor TFT of HAYASHI can be measured at the same condition as well, actual VDS from 0.1 V to 20 V which encompassed the claimed range.

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the channel formation region of the second transistor of YAMAZAKI utilizing oxide semiconductor as taught by R. HAYASHI because oxide semiconductor TFT shows good uniformity, high mobility, low off current and is comparable to an existing TFT (Si-based TFT).
to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding the term “configured to be supplied with a low-level power supply through the third transistor”
The “configured to” is the intended use or the function of the “third transistor”. 
Therefore, the “third transistor” of YAMAZAKI or HAYASHI are fully capable of the same use or function.    
 
With respect to claim 16, the drain of the n-channel transistor (46) and the drain of the p-channel transistor (45) of YAMAZAKI ‘667 are connected to a circuit to apply an output signal (OUT).  
With respect to claim 18, the silicon having crystallinity of YAMAZAKI ‘667 is microcrystalline silicon, polycrystalline silicon, or single crystal silicon.  
With respect to claim 19, in view of HAYASHI, the oxide semiconductor includes indium, gallium, and zinc (IGZO).  

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘667 and R. HAYASHI as applied to claim 15 above, and further in view of IWASAKI ‘074.
YAMAZAKI ‘667, in view of HAYASHI teaches the semiconductor device as described in claim 15 above including the oxide semiconductor (220).

However, IWASAKI teaches a semiconductor device including a channel formation region (12) of a third transistor includes an oxide semiconductor, wherein a concentration of hydrogen in the oxide semiconductor (12) is less than or equal to 5 x 1019/cm3. (See FIG. 1, col. 7, ll. 15-22).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the oxide semiconductor of the third transistor of YAMAZAKI ‘667, in view of HAYASHI, having the hydrogen concentration as taught by IWASAKI to form a normally off transistor having a large on/off ratio. 
 
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘667 and R. HAYASHI as applied to claim 15 above, and further in view of  YAMAZAKI ‘939.
YAMAZAKI ‘667 and R. HAYASHI teach the semiconductor device as described in claim 15 above including: 
the channel formation region of the n-channel transistor (46) is formed in a first semiconductor film comprising the silicon,- 3 -Application Serial No. 15/895,466 Attorney Docket No. 0756-11583 
wherein the channel formation region of the third transistor, in view of HAYASHI  is formed in a second semiconductor film comprising the oxide semiconductor. 


However, YAMAZAKI ‘939 teaches a semiconductor device including:
the channel formation region of the first transistor (230) is formed in a first semiconductor film comprising the silicon,- 3 -Application Serial No. 15/895,466 Attorney Docket No. 0756-11583 
wherein the channel formation region of the third transistor (231) is formed in a second semiconductor film comprising oxide semiconductor, in view of HAYASHI, and 
wherein the first semiconductor film (208) and the second semiconductor film (220) are formed on different insulating surfaces. (See FIG. 1A-B).
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first and second semiconductor films of YAMAZAKI ‘667on different insulating surfaces as taught by YAMAZAKI ‘939 so that more devices can be formed on a given surface area.    

Claim 9 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over YAMAZAKI ‘939 and R. HAYASHI as applied to claim 8 above, and further in view of  YAMAZAKI ‘667.
As best understood by Examiner, YAMAZAKI ‘939, in view of HAYASHI teaches the semiconductor device as described in claim 8 above including the circuit including the first transistor (230). 

However, YAMAZAKI ‘667 teaches a semiconductor device including a circuit comprising a first transistor (46), wherein the circuit comprises an inverter. (See FIG. 11B).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the circuit of YAMAZAKI ‘939, in view of HAYASHI, including the inverter as taught by YAMAZAKI to provide a logic circuit.  

Response to Arguments
Applicant's arguments filed October 08, 2020 have been fully considered but they are not persuasive.
Rejection Under 35 U.S.C. 112, first paragraph for failing to enable
Applicant asserts that the test device having the channel width of 106 µm is an “actual non-limiting test example”, which means the Applicant does indeed have possession of the “actual non-limiting test example”.
For the verification purpose only, the Office is formally requested this “actual non-limiting test example” to confirm possession of the claimed invention.

Regarding claim 9, fails to further limit claim 8, Applicant fails to show the different between “circuit” and “inverter”. 
The “inverter” is a circuit. This is well-known in the art.
Currently, the only different between these two terms is different pronunciations, “circuit” vs. “inverter”. 

Since the Applicant cannot concretely identify or show the difference between “circuit” and “inverter”, claim 9 is indefinite and fails to further limit claim 8.
The rejections are maintained.
  
Regarding claims 2, 8 and 15, Applicant argues: “1) 1x106 µm (=1 meter, channel width) … This “value” is not arbitrary but corresponds to a channel width of a factual (i.e., actual) test transistor that was built and tested from which (total) “off current” was directly measured”.
However, this line of argument is begged more questions. 
1) How many of the transistor having a channel width of 1 meter (106 µm) can be formed in micro chip of say 2cm-by-2cm?    
2) Through out the specification, this device is used (actual) for a NAND, NOR, AND, flip-flop or another word, a memory device. 
How many of these 1 meter transistor can be formed in a 64K memory chip (pre-1980 technology)?
Applicant also asserts: “This itself is evidence that there is enablement as an actual product was produced by the disclosed method and tested to have the value claimed”
Since the device was “an actual product was produced”, the Examiner is formally requested that “the actual product” be submitted for verification of possession of the claimed invention.  

Contrary to his own position, Applicant states: 
In view of this, one skilled in the art would readily appreciate that there is no requirement that any transistor made in accordance with the claimed invention has to have such a large channel width. It was simply used to improve the accuracy of measurement during testing of such small value. Rather, one skilled in the art would readily understand that they can now freely develop a transistor of any desired channel width knowing the “off current density” (per µm  of channel length) of Applicant’s inventive material taught, and multiplying by the desired channel width to obtain the “off current” (total) for the particular transistor. Thus, one skilled in the art is sufficiently taught how to make and use a transistor of any suitable size using Applicant’s 

Which means a device of 1 meter, channel width, had never been “actually produced” and 1x106 µm is just a (nice) number being picked to show how low an “off current density” can be even at the ridiculous channel width.      
Applicant further supports the Examiner’s position by asserts: “Nothing states that a transistor in accordance with the claimed invention must have such a large size to be enable or that an actual product in use retains such a size”.
On one hand, Applicant argued that the device of HAYASHI (NPL) is 180 µm, which is too small as compared to the instant, actual, device of 1,000,000 µm.
On the other hand, Applicant also argued that the claimed device is not an actual device.
Applicant clearly emphasized that the test device having the channel width of 1x106 µm is an actual device. Applicant states: “For example, Applicant’s resultant actual tested “off current” of 1x10-13 A at an actual channel width length of 1x106 µm results in an actual “off current density” of 1x10-19 A/µm”.  
Thus, Applicant argues both ways, the device with a channel width of 1,000,000 µm are an actual device and a fictional device at the same time. 
The rejection is maintained. 


Since the “circuit” of claim 8 is the “inverter” of claim 9, claim 9 fails to further limit claim 8.
The rejection is maintained. 

Rejection Under 35 U.S.C. 103(a)
Applicant asserts “HAYASHI’s actual discloses is a measured off current (total) of less than 1x10-14 A/µm”.
However, this is further from the fact. 
Throughout the Office Action, this Office clearly indicated that: “the transistor of HAYASHI is formed utilizing oxide semiconductor having an off current (Ioff) lower than 1x10-14 A.” 
To arrive at 100 zA/µm or less, Applicant divided an “off current” of oxide semiconductor, 10-13 A, by a (fictional, assuming or arbitrary channel width value) of 106 µm. 
Off current density: 10-13 A/ 106 µm = 10-19 A/µm.   
In view of HAYASHI, the oxide semiconductor has an off current (Ioff) of 10-14 A.
Should this actual off current 10-14 A, of HAYASHI, applied to a transistor with the same channel width (arbitrary, fictional, assuming) value of 106 µm, the off current density of this device would be:
 Off current density: 10-14 A/ 106 µm = 10-20 A/µm or less than 10-19 A/µm (100zA/µm).   

-13 A or 10-14 A)  applied to an actual device having actual channel width of 180 µm.  
The off current density would be: 10-13 A/ 1.8x102 µm = 0.555 x10-15 A/µm and 
10-14 A/ 1.8x102 µm = 0.555x10-16 A/µm, respectively. 
      
As discussed previously, Applicant insists that channel width of 1m (106 µm) in paragraph [0013] was not an “arbitrary number” but an actual value pertinent to the resultant off current  (total) detected”.
However, Applicant has never acknowledged that the “channel width of 1m” is an actual device which was produced for testing, rather, this is just the value pertinent to the claimed “off current density of 100 zA/µm”.
Since the transistor of HAYASHI is formed utilizing oxide semiconductor having an off current (Ioff) lower than 1x10-14 A. If such low off current material being applied to the device with a channel width of 106 µm (actual value pertinent to determined low off current density), the device of HAYASHI should have an off current density (A/µm) of:
10-14 A (actual off current) / 106 µm (actual value pertinent to the result) = 10-20 A/µm (less than 100 zA/µm, claimed).
Applicant argues: “Namely, off current density in HAYASHI computes to (10-14 A)/(180 µm) = 0.555x10-16 A/µm or less, which is an orders of magnitude higher than the claimed range”. 
The above is factually correct only for a device having a channel width of 180 µm vs. 106 µm. 
Note that “density” is always size dependent. 

The “off current density” is well-known in the art as off current divided by channel width.
Therefore, the same oxide semiconductor material of HAYASHI, having an off current of 10-14 A, being applied to a transistor having a channel width of 106 µm should have an off current density of: (10-14 A) / (106 µm) = 10-20 A/µm (less than 100 zA/µm, claimed).
Conversely, the same oxide semiconductor material of instant application, having an off current of 10-13 A, applied into a transistor having a channel width of 180 µm (1.8 x102 µm) should have an off current density of: (10-13 A) / (1.8 x102 µm) = 0.555x10-15 A/µm (larger than 0.555x10-16 A/µm). 
Since the oxide semiconductor transistor of HAYASHI has a lower off current than the instant’s oxide semiconductor, the off current density of HAYASHI is always lower than that of instant’s device having the same channel width of 106 µm. 
A prima facie case of obvious has been established.

Applicant further adds: 
However, the same material simply cannot have the same (total) "off current" at two different channel widths. One skilled in the art would readily understand that scientific principle. Instead, it is "off current density" that remains the same regardless of channel width as its units are "per µm." Thus, the Examiner's assumption that (total) "off current" measured at 180 pm channel width would measure the same at a different width is unsupported and factually flawed. For at least this reason, the Examiner's basis for rejection is lacking in scientific logic and unsupported by facts.

the same material simply cannot have the same (total) "off current" at two different channel widths” is correct.  
Note that, “off current” is material dependent and “off current density” is size dependent.
However, Applicant’ second statement “Instead, it is "off current density" that remains the same regardless of channel width as its units are "per µm."” is incorrect and contradictory to the first statement because larger channel width results in smaller off current density.
As discussed above, “off current density” is a product of: off current (A) divided by channel width (µm). Or “off current density” is inversely proportional to the channel width.  Therefore, it is obvious that the off current density of the oxide semiconductor transistor with a channel width of 180 µm would be different than with a channel width of 1,000,000 µm (106 µm). The larger the channel width results in smaller off current density. 
For at least this reason, the Applicant’s argument is misunderstood of scientific principle and logic.
For all practical purpose, How many of oxide semiconductor transistor with a channel width of 1,000,000 µm (or 106 µm or 1m) can be formed in a “micro chip”?

The rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829